Citation Nr: 1805638	
Decision Date: 01/29/18    Archive Date: 02/07/18

DOCKET NO.  12-20 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for low back disability, to include as secondary to service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel

INTRODUCTION

The Veteran had active service from July 1977 to July 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal and April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

This case was previously before the Board in May 2017.  In May 2017, the Board dismissed entitlement to service connection for sickle cell trait and remanded entitlement to service connection for low back disability, to include as secondary to service-connected disability, for further development.  Furthermore, in May 2017, the Board also remanded the issue of whether new material evidence has been received in order to reopen a claim of entitlement to service connection for sleep apnea, to include as secondary to service-connected disability, for issuance of statement of the case (SOC) pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  In this regard, a July 2017 SOC was issued for this claim; however, the Veteran did not perfect an appeal thereafter.  Thus, this decision is limited to the issue set forth on the title page. 

In October 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  The hearing transcript is associated with the claims file within the Veterans Appeals Control and Locator System (VACOLS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C. § 5103A (West 2012); 38 C.F.R. § 3.159 (2017).

Specifically, Veteran seeks service connection for a low back disability, and during the October 2016 Board hearing, the Veteran's representative argued that the Veteran's low back disability was the result of an altered gait due to his service-connected disabilities (right hip, left hip, and left ankle disabilities).  Additionally, during the October 2016 Board hearing, the Veteran's representative also referenced and submitted an excerpt and citation from an article which linked a loss of range of motion in the ankle to an altered gait and to subsequent problems such as lower back pain.  

Pursuant to the May 2017 Board remand, a June 2017 back conditions disability benefits questionnaire and opinion, along with subsequent August 2017 VA opinions, were obtained.  However, the Board finds these opinions are inadequate for adjudication purposes as none of the opinions specifically provided an opinion as whether any low back disability was caused or aggravated by a service-connected disability, although one of the August 2017 opinions did provide a rationale which addressed the Veteran's reported alteration of gait.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Additionally, within the rationale provided in the August 2017 opinion addressing the Veteran's reported alteration of gait, such did not specifically identify a factual predicate in the record that the Board can consider and weigh in evaluation on the claim on the basis of aggravation, thus a remand for an adequate opinion is warranted.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain a medical opinion from an appropriate VA examiner for the purpose of obtaining an etiological opinion for a low back disability as secondary to service-connected disability.  The complete record, to include a copy of this remand and the claims folder, must be made available to and reviewed by the examiner in conjunction with the examination.

The VA examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any identified low back disability was caused by a service-connected disability, specifically as result of an altered gait due to a service-connected disability (to include service-connected disabilities of the right hip, left hip and/or left ankle). 

The VA examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any identified low back disability was aggravated (worsening of the underlying disability beyond its natural progression) by a service-connected disability, specifically as result of an altered gait due to a service-connected disability (to include service-connected disabilities of the right hip, left hip and/or left ankle). 

If it is found that a low back disability is aggravated by a service-connected disability, the examiner should identify the baseline level of severity prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  If some of the increase in severity is due to natural progression, the examiner should identify the degree of increase in severity due to natural progression.

The examiner should consider the Veteran's representative's October 2016 statement with excerpt and citation to an article that linked a loss of range of motion in the ankle to an altered gait and to subsequent problems such as lower back pain.

If it is determined that an opinion cannot be satisfactorily determined without another clinical examination of the Veteran, such examination should be scheduled with proper notification of such provided to the Veteran.

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it. 

A complete rationale for all opinions expressed must be provided.

2.  Finally, and after undertaking any other development deemed necessary, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them appropriate opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

